Berdon, J.,
concurring. I agree with the majority that the judgment of felony murder should be affirmed. I, however, disagree with the majority’s consideration of whether there was sufficient evidence to instruct the jury on the lesser included crime of burglary in the third degree. Whistnant makes clear that to be entitled to a jury instruction on a lesser included offense, the party seeking the charge (either the state or the defendant) must request such an instruction. State v. Whistnant, 179 Conn. 576, 588, 427 A.2d 414 (1980). In this case the majority correctly points out the “defendant neither requested an instruction on burglary in the third degree as a lesser included offense of felony murder nor took an exception to the trial court’s charge. . . .” Preclusion of a claim of ineffective assistance of counsel, if that be the purpose of the majority in reviewing the merits of the claim, should be left to another day in another forum. Accordingly, I concur in the result.